        Case 2:20-cv-00803-KG-GJF Document 3 Filed 12/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


HECTOR A. GUTIERREZ,

              Petitioner,

vs.                                                       No. CV 20-00803 KG/GJF

UNITED STATES OF AMERICA,

              Respondent.


                                        JUDGMENT

       THIS MATTER having come before the Court on the Motion for Temporary Restraining

Order and Emergency Writ of Habeas Corpus filed by Petitioner, Hector A. Gutierrez (Doc. 1)

(“Petition”), which the Court construes as a Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241, and the Court having entered its Memorandum Opinion and Order of Dismissal,

       IT IS ORDERED that the Motion for Temporary Restraining Order and Emergency Writ

of Habeas Corpus filed by Petitioner, Hector A. Gutierrez (Doc. 1) is DISMISSED as moot.




                                              UNITED STATES DISTRICT JUDGE
